Title: From George Washington to Sally Ball Haynie, 11 February 1798
From: Washington, George
To: Haynie, Sally Ball



Miss Sally,
Mount Vernon 11th Feby 1798.

I have received your letter of the 28th of last month, and without enquiring at this time why you left Mr Lewis’s family—or how you employ your time, I have requested him to furnish you with ten pounds to supply you with such necessaries as you may be in immediate want.
But as you have no fortune to support you, Industry, economy, and a virtuous conduct are your surest resort, and best dependance. In every station of life, these are commendable but in the one in which it has pleased Providence to place you, it is indispensably necessary that they should mark all your footsteps. It is no disparagement to the first lady in the Land to be constantly employed, at some work or another; to you, it would prove, in addition to a chaste & unsullied reputation the surest means of attracting the notice of some man with whom your future fortune will be united in Matrimonial bond and without which it would be vain to expect a person of worth. I wish you well & am Your friend

Go: Washington

